

115 HR 5341 IH: Debbie Smith Reauthorization Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5341IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Poe of Texas (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize programs authorized under the Debbie Smith Act of 2004.
	
 1.Short titleThis Act may be cited as the Debbie Smith Reauthorization Act of 2018. 2.ReauthorizationSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended—
 (1)in subsection (c)(3)— (A)in subparagraph (B), by striking 2014 through 2019 and inserting 2019 through 2024; and
 (B)in subparagraph (C), by striking 2014 through 2019 and inserting 2019 through 2024; and (2)in subsection (j), by striking 2015 through 2019 and inserting 2019 through 2024.
 3.Training and educationSection 303(b) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40722(b)) is amended by striking 2015 through 2019 and inserting 2019 through 2024.
 4.Sexual assault forensic exam grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2019 through 2024.
		